Citation Nr: 0734529	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, to include as secondary to Type II diabetes 
mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and February 2005 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The veteran's February 2004 claim included a claim of service 
connection for a bilateral foot disorder.  This claim has not 
yet been adjudicated and is therefore referred to the RO for 
adjudication.

The Board notes that the veteran's November 2004 
correspondence, accepted by VA in place of VA Form 9, 
includes a claim of service connection for PTSD.  April 2005 
and August 2005 Forms 646 submitted by the veteran's 
representative have been accepted as an NOD and VA Form 9 
respectively for this issue.  Therefore, the issue of service 
connection for PTSD may be properly considered by the Board.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that any current depressive disorder manifested during the 
veteran's active service, is otherwise related to active 
service, or was proximately caused or aggravated by the 
veteran's service-connected diabetes mellitus.

2.  The veteran does not have a diagnosis of PTSD that 
conforms to the DSM-IV criteria.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by active duty service, nor was it proximately caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in July 2004 and 
February 2005.  The RO's April and November 2004 notice 
letters advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies. The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  With respect to the claims of 
service connection for depression and PTSD, the Board has 
concluded that the preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision on the veteran's claims.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the 
Minneapolis VA Medical Center (VAMC) and Freeborn Chemical 
Dependency Center have also been obtained.  The appellant 
claimed additional private medical records could be obtained 
from the Albert Lea Medical Center (ALMC).  After being 
contacted by VA, ALMC responded that the veteran had not been 
treated at the facility for depression.  Therefore, VA's duty 
to further assist the veteran in locating additional records 
has been satisfied.  See 38 C.F.R. 3.159(c)(1) (2007).  The 
veteran was afforded a VA examination for his depression in 
May 2004.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's PTSD claim, and the Board notes that the evidence 
of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that he suffers from PTSD.  As he is not 
competent to provide evidence of a diagnosis, the record is 
silent for a current PTSD disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

A review of the veteran's VA medical records indicates he has 
neither sought nor received treatment for PTSD.  He claimed 
during a September 2003 VAMC visit that he experienced PTSD 
symptoms, but received no diagnosis.  There is no other 
indication in the veteran's mental health notes or 
examination that he suffers from PTSD.  He was unable to 
provide specific dates or names, save for one last name, in 
support of his claim for PTSD.  As noted above, the veteran 
was not afforded a VA examination due to his lack of 
diagnosis and the RO's inability to verify his claimed 
stressors.  See Charles v. Principi, 16 Vet. App. 370 (Vet 
App. 2002) (VA must obtain a medical opinion when there is 
competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service).

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depression

The veteran contends that he is entitled to service 
connection for depression, to include as secondary to his 
service-connected diabetes mellitus.  With regards to direct 
service connection, service medical records are absent 
complaints, findings or diagnoses of any psychiatric problems 
during service.  On the clinical examination for separation 
from service, the veteran's psychiatric health was evaluated 
as normal.  There is no medical evidence that shows that the 
veteran suffered from a psychiatric condition during service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with depression in September 2003.  This is more 
than 20 years since the veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of depression weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of depression.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.  

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

The May 2004 VA examination report indicates that the veteran 
is obese, suffers from low self-esteem, and has a dependence 
on alcohol, which is in remission.  The examiner opined that 
the veteran's depression is a function of his alcohol abuse 
and obesity.  In addition, the examiner stated that "it 
would be difficult to attribute the alcohol abuse to the 
diabetes."  The Board notes that the VA examiner's 
conclusions were drawn after a thorough interview and 
examination of the veteran and review of the claims folder 
and medical records.  Thus, this report will be afforded 
considerable probative weight as an expert medical opinion 
addressing the issues of whether the veteran's depression is 
etiologically related to his active military service or, in 
the alternative, his service-connected diabetes mellitus.  

The Board acknowledges the veteran's contentions that, at the 
very least, his depression was aggravated by his service-
connected diabetes mellitus.  However, there is no competent 
evidence of record indicating his depression has increased in 
severity since he was diagnosed with diabetes mellitus.  In 
addition, the veteran has not produced a competent medical 
opinion establishing that any increase in the severity of his 
depression is related to his diabetes mellitus.  Finally, the 
Board notes that the veteran stated during a September 2003 
VAMC visit that his depression is due to low self-worth.  He 
also related his depression to unemployment and the recent 
loss of friends during an October 2003 VAMC visit.  While 
these statements do not constitute competent medical evidence 
of an etiology for his depression, they do serve to weigh 
against granting the veteran's claim.

The Board also acknowledges that the veteran himself has 
claimed his depression is the result of or was aggravated by 
his service connected diabetes mellitus.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, a VA examiner attributed the veteran's current 
depression to be a function of  his obesity and alcohol 
dependence rather than his active service or service-
connected diabetes mellitus.  There is no competent medical 
evidence included in the record to support the veteran's 
assertion that his depression is etiologically related to his 
active service or is proximately due to his service-connected 
diabetes mellitus.  There is also no competent medical 
evidence relating any increase in the severity of his 
depression to his service-connected diabetes mellitus.  In 
addition, the normal medical findings at the time of 
separation from  service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against the claim for 
direct service connection.  Accordingly, the Board concludes 
that the preponderance of  the evidence is against the claim 
for service connection for depression, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).
   

ORDER

Service connection for a depressive disorder is denied.

Service connection for PTSD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


